       Case 1:15-cv-08084-VEC Document 60 Filed 10/27/20 Page 1 ofSDNY
                                                           USDC    3
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
                                                           DOC #:
UNITED STATES U.S. DISTRICT COURT                          DATE FILED: 10/27/2020
SOUTHERN DISTRICT OF NEW YORK


MODION MARITIME MANAGEMENT SA,
individually and on behalf of
M/V STEFANOS T (IMO No. 9583744),

                          Plaintiff,
                                               15-CV-8084 (VEC)
      -against-

O.W. BUNKER MALTA LIMITED, O.W.
BUNKER MIDDLE EAST DMCC, GPS
CHEMOIL LLC FZC, CHEMOIL MIDDLE EAST
DMCC, ING BANK N.V.

                          Defendants.


WESTERN BULK CARRIERS AS and
WESTERN BULK CHARTERING AS
individually and on behalf of
M/V LONG LUCKY (IMO No. 9471654)

                          Plaintiffs,          15-CV-8304 (VEC)
      -against-

O.W. BUNKER & TRADING A/S, O.W. SUPPLY
& TRADING A/S, U.S. OIL TRADING, LLC
AND ING BANK N.V.
                          Defendants.


MINERVA MARINE INC.,
individually and on behalf of
M/V MINERVA VERA (IMO No. 9411941),

                          Plaintiffs,          15-CV-8724 (VEC)
      -against-

O.W. BUNKER MALTA LIMITED,
SEKA S.A., and ING BANK N.V.
                         Defendants.
         Case 1:15-cv-08084-VEC Document 60 Filed 10/27/20 Page 2 of 3




 FUJIAN OCEAN SHIPPING CO. LTD.,
 individually and on behalf of
 M/V ZHENG RUN (IMO No. 9593816), and
 M/V ZHENG RONG (IMO No. 9593828)

                                 Plaintiffs,              16-CV-401 (VEC)
        -against-

 O.W. BUNKER FAR EAST (S) PTE. LTD.,
 EQUATORIAL MARINE FUEL
 MANAGEMENT SERVICES PTE LTD,
 SINANJU MARINE SERVICES PTE LTD,
 GLOBAL MARINE TRANSPORTATION
 PTE LTD, GLOBAL ENERGY TRADING
 PTE LTD and ING BANK N.V.

                                 Defendants.


 NYK TRADING CORPORATION,
 individually and on behalf of M/V IMARI
 (IMO No. 9567776),

                                 Plaintiffs,              16-CV-674 (VEC)
        -against-

 O.W. BUNKER & TRADING A/S, WILJO
 N.V., TRANSCOR ENERGY S.A.,
 MARITIME BUNKERING & TRADING
 BVBA and ING BANK N.V.,

                                 Defendants.



VALERIE CAPRONI, United States District Judge:

       WHEREAS on September 28, 2020, Defendant ING Bank N.V. (“ING”) filed a Motion

to Lift the Preliminary Injunctions in the five captioned cases above; and

       WHEREAS on October 14, 2020, Interpleader Plaintiffs responded in opposition to the

Motion and on October 21, 2020, Defendant ING replied in support of the Motion;
         Case 1:15-cv-08084-VEC Document 60 Filed 10/27/20 Page 3 of 3




       IT IS HEREBY ORDERED that the parties must appear for a telephone conference on

Thursday, October 29, 2020, at 10:00 A.M. All parties and any interested members of the

public must attend by dialing 1-888-363-4749, using the access code 3121171, and the security

code 8084. All attendees are advised to mute their phones when not speaking and to self-identify

each time they speak.


SO ORDERED.
                                                       __________________________
Date: October 27, 2020                                    VALERIE CAPRONI
      New York, New York                                United States District Judge
